Case 19-16831 Doc48 Filed 01/24/20 Page 1 of 6

Fill in this information to identify your case:

 

Debtor 1 Christy Ann Worley - oe _ Check if this is:
mm An amended filing
Debtor 2 ee ee OO Asupplement showing postpetition chapter
(Spouse, if filing} +3 expenses as of the following data:
United States Bankruptcy Court forthe: DISTRICT OF MARYLAND MM/OD/YYYY

 

Casenumber 1419-16831
(lfknown)

 

 

 

Official Form 106J
Schedule J: Your Expenses 4245

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number {if known). Answer every question.

 

Describe Your Household —
1. Isthis ajoint case?
@ No. Go to line 2.
OJ Yes. Does Debtor 2 live in a separate household?

O No
CD Yes. Debtor 2 must file Official Farm 106-2, Expenses for Separate Household af Debtor 2.

 

2. Doyou have dependents? (J No

 

 

 

 

Do not list Debtor 1 and Byas, Filtout this Information for Dependent's relationship to Dependent's Does dependent
Debtor 2. ' gach dependent.............. Debtor 1 or Debtor 2 age live with you?
—— eee ad
Do not state the ONo
dependents names. Son 11 i ves
ONo
Son 16 Byes
0 No
0 Yes
No
0 Yes
3. Do your expenses Include BNo

expenses of people other than oO
yourself and your dependents? Yes
Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date uniess you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy Is filed. tf this is a supplemental Schedule J, check the box at the top of the form and fill In the
applicable date.

Include expenses paid for with non-cash government assistance If you know
the value of such assistance and have Included it on Schedule I: Your income

(Official Form 1061.) Your expenses
SxS

4. The rental or home ownership expenses for your residence. Include first mortgage

 

 

 

 

 

payments and any rent for the ground or et. 4. $ 1,800.00

If not included in line 4:

4a. Real estate taxes 4a. $ 0.00

4b, Property, homeowner's, or renter's insurance 4b. §$ 0.00

4c. Home maintenance, repair, and upkeep expenses 4c. $ 75.00

4d. Homeowner's association or condominium dues 4d. § 40,00
5. Additional mortgage payments for your residence, such as home equity loans 5. $ 0.00

 

Official Form 106J Schedule J: Your Expenses page 1
16.

17.

18.
19.

20.

21.

22.

23,

Case 19-16831 Doc48 Filed 01/24/20 Page 2of6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 Christy Ann Worley . Case number (if known)

Utilities:

6a. Electricity, heat, natural gas 6a, $ 150.00
6b. Water, sewer, garbage collection 6b. $ 35.00
6c. Telephone, cell phone, Internet, satellite, and cable services Gc, $ 372.00
6d. Other. Specify: 6d. $ 0.00
Food and housekeeping supplies 7. §& 700.00
Childcare and children’s education costs 8. $ 165.00
Clothing, laundry, and dry cleaning 9. $ 100.00
Personal care products and services 10. $ 100.00

. Medical and dental expanses 11, § 160.00

Transportation. Include gas, maintenance, bus or train fare.

Do not pclude car payments, 12. § 100.00
Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 72.05
Charitable contributions and religious donations 14. § 20.00
Insurance.

Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance 15a, $ 0.00
15b. Health insurance 15b. §$ 0.00
15c. Vehicle insurance 15c. § 105,00
15d. Other insurance. Specify: 15d. $ 6.00
Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.

Speacity: 16. $ 6,00
Instaliment or lease payments:

17a. Car payments for Vehicle 1 17a. $ 528.00
17b. Car payments for Vehicle 2 17b. §$ 0.00
17c, Other. Specify: lfc. $ 0.00
17d, Other. Specify: 17d. §$ 6.00
Your payments of alimony, maintenance, and support that you did not report as

deducted from your pay on line 5, Schedufe /, Your income (Official Form 106). 18. $ 0.00
Other payments you make to support others who do not live with you. 3 0.00
Specify: eS et __ 1%.

Other real property expenses not Included In lines 4 or 5 of this form or on Schedule I: Your income.

20a. Mortgages on other property 20a. § 6.06
20b. Real estate taxes 20b. §$ 0.00
20c. Property, homeowner's, or renters insurance 20c. $ 6.00
20d. Maintenance, repair, and upkeep expenses 20d. $ 0.00
20e. Homeowner's association or condominium dues 20e. § 0.00
Other: Specify; Emergency and Misc. _ _ 21. +5 175.00
Children's activities ee : +5 50.00
Amazon Prime +$ 13.00
Calculate your monthly expenses

22a. Add lines 4 through 21. $ 4,760.05
22b. Capy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 $

22c. Add line 22a and 22b. The result is your monthly expenses. $ 4,760.05
Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule |. 23a. §$ 4,696.05
23ab. Copy your monthly expenses from line 22c above. 23b. -$ 4,760.05
23c. Subtract your monthly expenses from your monthly income. 24e.|$ 64.00

24.

The result is your monthly nat income.

Do you expect an increase or decrease In your expenses within the year after you file this farm?
For example, do you expect to finish paying for your car oan within the year or do you expect your mortgage payment to increase or decrease because of a

modification to the terms of your mortgage?
B no. Hos Say : Deh dip
O Yes. | Explain here:

Official Form 106. Schedule J: Your Expenses

 

 

 

page 2
Case 19-16831 Doc48 Filed 01/24/20 Page 3of6

Fill in this information to identify your case:

Debtor 1 ChristyAnn Worley |

First Nama Middia Name

Debtor 2
{Spouse if, filing) ‘FistNeme = Middle Name

United States Bankruptcy Court for the: (DISTRICT OF MARYLAND

Case number 4149-16831
{if knewn) @ Check if this is an

amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 426

If two married people are filing together, both are equally responsible for supplying correct Information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1619, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

 

mw No

Yes. Name of person Attach Sankrupicy Petition Preperer’s Nolice,
: , " — ~  Daclaration, and Signature (Official Form 119)

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

X (fei Christy Ann Worley ee - x __ ee a
Christy Ann Worley Signature of Debtor 2
Signature of Debtor 1
Date January 23,2020000 Date
Official Form 106Dec Declaration About an Individual Debtor's Schedules

Software Copyright (c} 1896-2019 Gest Case, LLC - www.bestcase.com Bast Case Bankruptcy
Case 19-16831 Doc48 Filed 01/24/20 Page 4of6

United States Bankruptcy Court

 

 

 

District of Maryland
Inte Christy Ann Worley Case No, 19-16831
Debtor(s) Chapter 13
CERTIFICATE OF SERVICE

I hereby certify that on January 24, 2020, I reviewed the Court's CM/ECF system and it reports that an
electronic copy of the Amended Schedule J and Declaration Concerning Debtor's Schedules, will be served
electronically by the Court's CM/ECF system on the following:

Rebecca Herr, Chapter 13 Trustee
Monique D. Almy, Chapter 7 Trustee

I hereby further certify that on January 24, 2020, a copy of the Amended Schedule J and Declaration
Concerning Debtor's Schedules was also mailed first class mail, postage prepaid to:

Christy Ann Worley, Debtor
1236 Birchcrest Court
Arnold, Maryland 21012

and all creditors on attached mailing matrix

/s/ Martin G. Oliverio

Martin G. Oliverio 25672
Martin G. Oliverio, LLC
14300 Gallant Fox Lane

Suite 218

Bowie, MD 20715
301-383-1856F ax:301-262-4403
mgo(@oliveriolaw.net

Software Copyright (c) 1996-2079 Best Case, LLC - www.bestcase.com Bast Case Bankruptcy
Case 19-16831 Doc48 Filed 01/24/20

American Web Loan
3910 W. 6th Avenue
Box 277

Stillwater, OK 74074

Apol Law
PO Box 172
Riva, MD 21140

Capital One

Attn: Bankruptcy

Po Box 30285

Salt Lake City, UT 84130

Chase Auto Finance
Attn: Bankruptcy

Po Box 901076

Fort Worth, TX 76101

Exeter Finance Corp
Po Box 166008
Irving, TX 75016

Jason Worley

439 Shore Acres Road
#3A

Arnold, MD 21012

Kimberly Woods Village Association, Inc.
c/o Michael S. Neall

147 Old Solomons Island Road

Suite 400

Annapolis, MD 21401

Kohls/Capital One
Kohls Credit

Po Box 3120
Milwaukee, WI 53201

Page 5 of 6
Case 19-16831 Doc48 Filed 01/24/20

Kristine Brown

Shaprio & Brown, LP

10021 Balls Ford Road, Suite 200
Manassas, VA 20109

Mr. Cooper

Attn: Bankruptcy

8950 Cypress Waters Blvd
Coppell, TX 75019

Tabitha Dawn Fitzgerald
1235 Birchcrest Court
Arnold, MD 21012-1977

Target

Attn: Bankruptcy

Po Box 9475
Minneapolis, MN 55440

Wallace & Wallace nc. Funeral Chapels
884 Jefferson Street N
Lewisburg, WV 24901

Page 6 of 6
